OPINION — AG — ** TAXPAYER — COUNTY COMMISSIONER — LEGAL ACTION ** (1) AN INDIVIDUAL TAXPAYER'S ACTION WOULD LIE AGAINST A COUNTY COMMISSIONER WHO 'ABSOLUTELY' REFUSES TO MAINTAIN AND REPAIR COUNTY ROADS WITHIN HIS JURISDICTION; HOWEVER, THE TAXPAYER WILL ONLY OBTAIN JUDICIAL REDRESS IN INSTANCES WHERE THERE HAS BEEN A CLEAR ABUSE OF DISCRETION. WHAT CONSTITUTES A CLEAR ABUSE OF DISCRETION IS A QUESTION OF FACT, WHICH MUST BE DETERMINED ON A CASE BY CASE BASIS. (2) A BOARD OF COUNTY COMMISSIONERS IS 'NOT' AUTHORIZED BY LAW TO LOAN COUNTY OWNED MACHINERY AND EQUIPMENT TO INDIVIDUAL CITIZENS WHO ARE WILLING TO FURNISH COMPETENT AND QUALIFIED PERSONNEL TO OPERATE THE MACHINERY AND EQUIPMENT FOR THE PURPOSE OF GRADING COUNTY ROADS AT NO EXPENSE TO THE COUNTY. (WRIT OF MANDAMUS, COMPEL, REMOVAL, METHOD, COURT ACTION, LEGAL ACTION, BORROW, LOAN COUNTY EQUIPMENT, HIGHWAY, COUNTY ROAD, OPERATION, LOAN EQUIPMENT TO PRIVATE INDIVIDUALS) CITE: 69 O.S. 601 [69-601], 69 O.S. 644 [69-644], OPINION NO. 69-143, OPINION NO. 69-146, OPINION NO. 76-151 (DUTIES, DUTY OF COUNTY COMMISSIONERS, MUNICIPALITIES, CITIES, LEND) (GARY W. GARDENHIRE)